Citation Nr: 1445918	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1980 to September 1983 and from September 2001 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board remanded the case in November 2013 in order for the AOJ to contact the Veteran for authorization to release private treatment records and to obtain a clarifying VA medical opinion.  The AOJ contacted the Veteran for that authorization and obtained that supplemental opinion shortly thereafter.  The case has since been returned to the Board for appellate review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  All documents in Virtual VA are duplicative of those in VBMS.


FINDING OF FACT

The Veteran has not been shown to currently have a low back disorder that manifested in service, manifested within one year thereafter, or that is otherwise related to his military service.


CONCLUSION OF LAW

A low back disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO did provide the appellant with a notice letter in May 2010, prior to the initial adjudication of the claim in September 2010.  The letter informed him of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, service personnel records, and post-service medical records are associated with the file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran did identify and authorize the release of private treatment records from Dr. J.R.S. (initials used to protect privacy) in April 2010.  The RO used that authorization to request those private treatment records in May 2010 and received them shortly thereafter.  The Veteran has also submitted statements and arguments from his representative.  

The Board also notes that the Veteran referenced private chiropractic treatment at his July 2010 VA examination.  He did not provide the specific name or dated and indicated that he was unable to obtain those records himself.  On remand, he was provided an additional opportunity to have the AOJ assist him in obtaining those treatment records, and it was specifically requested that he provide the necessary authorization.  However, the Veteran did not respond to that request.  

The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information. See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency or other custodian holding the records. 38 C.F.R. § 3.159(c)(1)(i)-(ii).  In this case, the Veteran has not provided the necessary, adequate authorization for VA to request private medical records after the AMC's request for such authorization.  The Board is satisfied the AMC has made reasonable efforts to obtain these private medical records, and no further effort is required. 38 C.F.R. § 3.159(c).

The Veteran was also afforded a VA examination in July 2010, and the AOJ obtained a supplemental opinion from that examiner in December 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examination and opinions are adequate.  The Board finds that the December 2013 opinion is particularly adequate.  

As discussed below, the VA examiner's December 2013 opinion was predicated on a thorough review of the claims file and all pertinent evidence of record, including the July 2010 examination report, private treatment records, private medical opinions submitted by the Veteran in support of his claim, and his service treatment records.  The examiner had solicited a medical history from the Veteran and performed a physical examination at the July 2010 VA examination.  He provided rationale for the opinions stated in December 2013, citing to the results of the July 2010 diagnostic testing, service treatment records, and private treatment records.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the Appeals Management Center (AMC) complied with the Board's November 2013 remand directives.  As discussed above, in November 2013, the AMC provided the Veteran the opportunity to identify any outstanding treatment records and specifically requested his authorization to release private chiropractic treatment records.  However, he did not provide the necessary authorization.  

The AMC also requested a clarifying opinion from the July 2010 VA examiner.  That December 2013 clarifying opinion considered Dr. H.C.K.'s December 2011 statement in support of the Veteran's claim, as directed by the November 2013 remand directives.  While the examiner did not specifically address Dr. J.R.S.'s October 2010 statement by name or date, he had clearly reviewed Dr. J.R.S.'s underlying treatment records.  The RO received Dr. J.R.S.'s private treatment records in May 2010, in the course of their development of the Veteran's April 2010 claim.  The VA examiner's December 2013 opinion specifically referenced his review of the medical records from outside sources.  As the Veteran failed to respond to the AOJ's November 2013 request to authorize the release of his chiropractic treatment records, Dr. J.R.S.'s treatment records are the only medical records in the Veteran's claims file from outside sources.  As such, this opinion substantially complied with the Board's November 2013 instructions, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has contended that his current low back disorder is the result of a July 1982 in-service injury.  Specifically, in his April 2010 claim, the Veteran described falling and landing on his back when moving a two-ton mine, and he recalled that he was diagnosed as having ligament or tendon damage at that time.  He indicated that this injury occurred during his first period of service, between the spring of 1982 and 1983, while stationed in Long Beach, California.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disorder.

The Veteran's service treatment records do document an injury to his lower back in July 1982, which is consistent with his description of the injury in his April 2010 claim.  The service treatment records also show a diagnosis for a muscle sprain at that time, follow-up treatment throughout July 1982, and limited duty following the initial injury.  Moreover, the Veteran's service personnel records show that he was assigned to a mobile mine assembly group detachment in Long Beach, California, at the time of this injury, which is consistent with his April 2010 description of the circumstances surrounding his in-service injury.  Thus, the record does show that he sustained a back injury during his first period of active duty from September 1980 to September 1983.

Nevertheless, the Board notes that the Veteran's service treatment records at the time of his injury in 1982 indicate a diagnosis of lumbar sprain rather than degenerative joint disease and do not include x-rays or other objective evidence showing arthritis.  

Moreover, the remainder of the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a low back disorder during either period of active duty.  In fact, they show a normal lumbar spine on annual physical examinations in June 1988, May 1990, May 1995, and November 2000.  A November 1982 explosive driving examination, August 1983 pre-separation examination, and February 1986 enlistment physical also reflect a normal lumbar spine.  The Veteran himself reported his medical history in February 1986, June 1988, May 1990, September 1993, May 1995, November 2000, and September 2001, but never included complaints of recurrent back pain in these reports.  

Additionally, the Veteran completed Annual Certificates of Physical Condition in June 1984, October 1984, June 1986, June 1992, June 1993, April 1996, February 1997, July 1998, December 2002, and December 2003.  On these certificates, he certified that he had not been under a physician's care, taken any medications, or experienced any physical defect that might restrict his performance on active duty during the past 12 months.  Significantly, the June 1984 and October 1984 certificates indicate that the Veteran had no treatment for his lower back or any other injury within the 12 months following his September 1983 separation from service.  Similarly, the December 2002 and December 2003 certificates indicate that the Veteran had no treatment for his lower back or any other injury within the 12 months following his June 2002 separation from service.  Therefore, the Board finds that the evidence does not show a low back disorder, to include arthritis, manifested during either period of active service or within one year of either period.  

The only post-service treatment records are from Dr. J.R.S.  These records include the records of specialists that Dr. J.R.S. referred the Veteran to for treatment of a post-service, work-related cervical spinal injury.  These records do not include any diagnosis or finding of degenerative joint disease or arthritis, but do include treatment for a lumbar strain in December 1998.  These records also attribute low back pain to abnormal posture created by his work-related cervical spinal injury in October 2009 and November 2009.  As such, the private treatment records do not document a diagnosis of arthritis or degenerative joint disease within one year of the Veteran's September 1983 or June 2002 separation from service.  

The Board acknowledges the Veteran's statements that he has had a back disorder since service.  During the July 2010 VA examination, he reported intermittent lower back pain since the 1982 in-service injury and consistent pain for the past year and a half.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr, supra.

In this case, although the Veteran is competent to report symptoms since service, the Board finds that such statements are not credible.  His allegations are inconsistent with the contemporaneous record.  As discussed above, despite his report of intermittent back pain since the 1982 in-service injury at the July 2010 VA examination, his in-service reports of his medical history following that injury do not include complaint of lower back pain.  Significantly, the Veteran completed Annual Certificates of Physical Condition in June 1987, July 1994, and February 2005 reporting treatment for a left knee injury, elbow injury, and abdominal adhesions without reporting any complaints or treatment for a low back disorder.  Thus, the Veteran's more recent lay statements reporting a continuous history of symptoms of the claimed disability are inconsistent with past records in which he appears to have reported other existing medical conditions without mentioning any problems related to his back.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Additionally, the June 1984 and October 1984 certificates indicate that the Veteran had no treatment for his lower back or any other injury within the 12 months following his September 1983 separation from service.  Similarly, the December 2002 and December 2003 certificates indicate that the Veteran had no treatment for his lower back or any other injury within the 12 months following his June 2002 separation from service.  

Moreover, the annual physical examinations in June 1988, May 1990, May 1995, and November 2000 reflect a normal lumbar spine.  The November 1982 explosive driving examination, August 1983 pre-separation examination, and February 1986 enlistment physical also reflect a normal lumbar spine.  Thus, there was actually affirmative medical evidence showing that his 1982 lumbar strain had not resulted in a chronic low back disorder at the time of his September 1983 separation from service.  

Based on the foregoing, the Board finds the Veteran's reported history regarding his continuity of symptomatology since service to be not credible.

In addition to the lack of credible and probative evidence showing that a low back disorder manifested during service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.  There are several opinions of record, but for reasons discussed below, the Board finds that the most probative opinion weighs against the claim.  

As noted above, the Veteran was afforded a VA examination in July 2010, and the examiner provided an addendum opinion in December 2013.  At the July 2010 VA examination, the Veteran described his 1982 in-service injury, recounted intermittent lower back pain since that time, and reported chiropractic treatment in the 1980's and 1990's.  The examiner reviewed the claims file and noted the in-service treatment for the 1982 lower back injury.  He diagnosed the Veteran with degenerative joint disease of the lumbosacral spine.  

In July 2010, the VA examiner was unable to offer an opinion without resorting to mere speculation.  However, in December 2013, the examiner again reviewed the claims file and noted the 1982 in-service injury.  The examiner also observed the lack of in-service treatment for any symptoms of lower back pain following this incident.  The examiner further reviewed the private treatment records and the Veteran's report of chiropractic care in the 1980s and 1990s.  Based on his review of these records, the examiner found no indication of diagnosis of degenerative joint disease of the lumbar spine in service.  He attributed the Veteran's current lower back pain to degenerative joint disease and found no relationship to the Veteran's service for this diagnosis.  

In January 2012, the Veteran submitted an opinion in support of his claim from Dr. H.C.K.  She stated that "it is possible" that the Veteran's symptoms of stiffness and right-sided gluteal pain are related to his prior in-service injury.  Dr. H.C.K.'s treatment records are included in those of Dr. J.R.S., among the other specialists' treatment records.  

The Board finds that the most probative evidence on the element of a nexus between the Veteran's current back problems and his military service is the December 2013 VA opinion.  The examiner reviewed the claims file, including the service treatment records, and provided a detailed rationale for the opinion provided.  The examiner considered the Veteran's medical history, private treatment records, current diagnosis, in-service diagnosis, and lay statements as to the nature of the in-service injury and symptoms since service.  This opinion is factually accurate, fully articulated, and includes sound reasoning for the examiner's conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner's finding that the Veteran had no ongoing issues related to the July 1982 in-service injury during the remainder of his service is consistent with the annual examinations and other physical examinations in his service treatment records as listed above.  

In contrast, private treatment records dated in October 2009 and November 2009 from Dr. J.R.S. note the onset of lower back pain and attribute it to the abnormal posture adopted by the Veteran to accommodate his cervical spinal injury.  Despite these notations in his treatment records, Dr. J.R.S. submitted an October 2010 statement in support of the Veteran's claim asserting that the lower back problems are unrelated to his 2006 cervical spinal injury.  Dr. J.R.S. instead stated that the Veteran's back problems were initiated by a fall in the Navy in 1984.  He did not explain the reason for the change in his opinion.  The Board also notes that Dr. J.R.S. based on his opinion on a factually inaccurate premise, as the Veteran was not even on active duty in 1984.  Moreover, he did not address or account for the numerous physical examinations showing a normal lumbar spine over the years.  Therefore, the Board finds the October 2010 private medical opinion to be of limited probative value.  

The Board also notes that Dr. H.C.K.'s December 2011 opinion is too speculative to support a grant of service connection, as she used the phrase "it is possible."  It is well established that medical opinions that are inconclusive and/or speculative in nature do not provide a sufficient basis upon which to support a claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); see also 38 C.F.R. § 3.102 (finding of service connection may not be based on a resort to speculation or a remote possibility).  

The Board has further considered that the Veteran himself has alleged that there is a nexus between his current disorder and his military service.  However, even assuming that he is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than his more general lay assertions in this regard.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on his medical training, knowledge, and expertise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is not warranted.
ORDER

Service connection for a low back disorder is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


